Citation Nr: 1532650	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2015, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 24, 2012, the Veteran's bilateral hearing loss had been manifested by no worse than Level X hearing impairment in the left ear and no worse than Level V hearing impairment in the right ear.

2.  From January 24, 2012, to May 11, 2015, the Veteran's bilateral hearing loss had been manifested by Level XI hearing impairment in the left ear and Level VIII hearing impairment in the right ear.

3.  From May 12, 2015, the Veteran's bilateral hearing loss has been manifested by Level XI hearing impairment in the left ear and Level XI hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  Prior to January 24, 2012, the criteria for a rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2014).

2.  From January 24, 2012, to May 11, 2015, the criteria for a rating of 70 percent, but not higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2014).

3.  From May 12, 2015, the criteria for a 100 percent rating for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A July 2008 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in August 2008.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA provided the Veteran with examinations in July 2008 and February 2010 to ascertain the nature and severity of his disability.  The Board finds the July 2008 examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board notes that the speech recognition scores from the February 2010 examination appear to be inconsistent with the other evidence of record.  That examination is also over five years old.  However, the record contains the report of a January 2012 VA hearing test and the Veteran has submitted a report of a May 2015 private hearing test.  As those reports are thorough and adequate, the Board finds that a remand to obtain a current VA examination is not needed.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100, 38 C.F.R. § 4.85 (2014).  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85 (2014).

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

At a July 2008 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 60, 105, 100, and 105 in the left ear and 50, 70, 80, and 95 in the right ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 93 in the left and 74 in the right.  Maryland CNC speech recognition scores were 40 percent in the left ear and 78 percent in the right ear.  The examiner noted the Veteran's difficulty hearing especially in a group setting.  

While the Veteran underwent a VA hearing test in December 2009, the speech recognition test was not conducted using the Maryland CNC.  Thus, the results of that test are not adequate for rating purposes and will not be used.

At a February 2010 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 60, 105, 90, and 105 in the left ear and 45, 70, 70, and 90 in the right ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 91.25 in the left and 68.75 in the right.  Maryland CNC speech recognition scores were 60 percent in the left ear and 80 percent in the right ear.  The examiner indicated that the Veteran's hearing loss did not affect his usual daily activities.  

At a January 2012 VA hearing test, audiometric testing revealed that the hearing threshold levels in decibels were 70, 105, 100, and 105 in the left ear and 55, 70, 85, and 95 in the right ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 95 in the left and 76.25 in the right.  Maryland CNC speech recognition scores were 24 percent in the left ear and 52 percent in the right ear.  

At a May 2015 private hearing test, audiometric testing revealed that the hearing threshold levels in decibels were 70, NR, NR, and NR in the left ear and 60, 75, 90, and NR in the right ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The test results were deemed valid for VA rating purposes.  As will be seen below, despite the findings of NR, or no response, the use of these results is not prejudicial to the Veteran.  The puretone average of the available results was 70 in the left and 75 in the right.  (These averages would even be worse if the graph notations of 100+ were used instead of "NR.")  Maryland CNC speech recognition scores were 12 percent in the left ear and 32 percent in the right ear.  

Applying the criteria for rating hearing loss to the findings of the July 2008 and February 2010 VA audiometric evaluations results in designation of no worse than Level X hearing in the left ear and no worse than Level V hearing in the right ear based on application of the reported findings to Table VI.  The findings warrant a 40 percent rating under Table VII.  Thus, a rating in excess of 40 percent is not warranted based on these evaluations.  Although the puretone thresholds for the left ear during both evaluations meet the definition of an exceptional pattern of hearing impairment, application of the findings to Table VIa does not provide for a higher numeric designation.  38 C.F.R. § 4.86(a) (2014).  

Applying the criteria for rating hearing loss to the findings of the January 2012 VA hearing test results in designation of Level XI hearing in the left ear and Level VIII hearing in the right ear based on application of the reported findings to Table VI.  The findings warrant a 70 percent rating under Table VII.  Thus, a 70 percent rating is warranted from the January 24, 2012, date of that hearing test.  Although the puretone thresholds for both ears meet the definition of an exceptional pattern of hearing impairment, application of the findings to Table VIa does not provide for a higher numeric designation for either ear.  38 C.F.R. § 4.86(a) (2014).  Therefore, an even higher rating is not warranted.

Applying the criteria for rating hearing loss to the findings of the May 2015 private hearing test results in designation of Level XI hearing in the left ear and Level XI hearing in the right ear based on application of the reported findings to Table VI.  The findings warrant a 100 percent rating under Table VII.  Thus, a 100 percent rating is warranted from the May 12, 2015, date of that hearing test.  

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his increasing hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board also notes the Veteran's wife's testimony at the May 2015 hearing that his hearing difficulties have worsened considerably over the last few years.  The Veteran's increasing hearing difficulties are supported by the audiological evaluations and reflected in the higher 70 and 100 percent ratings being assigned during the rating period.

The Board in no way discounts the difficulties the Veteran experiences as a result of bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Accordingly, the Board concludes that the Veteran's bilateral hearing loss warrants a 70 percent rating from January 24, 2012, to May 11, 2015, and a 100 percent rating from May 12, 2015.  However, as the preponderance of the evidence is against an even higher rating at any time between January 24, 2012, and May 11, 2015, or a rating in excess of 40 percent prior to January 24, 2012, those aspects of the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  The Veteran's bilateral hearing loss has been granted higher ratings, including a 100 percent rating from May 12, 2015.  Prior to May 12, 2015, ratings in excess of those assigned are provided for certain manifestations of his bilateral hearing loss, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination.

Moreover, there is no evidence that the Veteran's bilateral hearing loss has resulted in an exceptional or unusual disability picture.  Although he has reported hearing difficulties especially in a group setting, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to obtain or maintain employment.  He has also not required frequent hospitalizations for his hearing loss.  Thus, there is no evidence in the medical records of an exceptional or unusual clinical picture.

While the Veteran is retired, the Board finds nothing in the record to indicate that his bilateral hearing loss would cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his hearing loss.  While the Veteran is retired, there is nothing in the record indicating that it was due to his bilateral hearing loss.  Thus, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 40 percent for bilateral hearing loss prior to January 24, 2012, is denied.

A 70 percent rating for bilateral hearing loss from January 24, 2012, to May 11, 2015, is granted, subject to the provisions governing the award of monetary benefits.

A 100 percent rating for bilateral hearing loss from May 12, 2015, is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


